Citation Nr: 1114010	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  04-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for a left ankle disability.

2.  Entitlement to a compensable rating for a left foot disability.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to service connection for a liver disability, including as secondary to medications taken for service-connected left ankle and left foot disabilities.

5.  Entitlement to service connection for a right foot disability, including aggravation of a pre-existing right 2nd metatarsal fracture during ACDUTRA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1984 to April 1987.  The Veteran was subsequently a member of the Louisiana National Guard until October 2003.  He had an additional period of active duty from November 1990 to May 1991 but his periods of ACDUTRA and INACDUTRA have not been verified
	
This appeal to the Board of Veterans' Appeals (Board) is from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2008, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.

In November 2008, the Board remanded the Veteran's claims for increased ratings for new VA medical examinations and the Veteran's claims for service connection for Social Security Administration (SSA) records and proper VCAA notice to the Appeals Management Center (AMC).

Unfortunately, full development of the claim for service connection for a right foot disability has not been accomplished so the claim must be again REMANDED.  The Board will go ahead and decide the four additional claims.

FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by full range of motion but pain on prolonged standing or walking.

2.  The Veteran's left foot disability is manifested by full range of motion but pain on prolonged standing or walking.

3.  The Veteran's external hemorrhoids are not large, thrombotic or irreducible.

4.  The weight of the competent and credible medical evidence is against a finding that the Veteran has a current liver disability. 


CONCLUSION OF LAW

1. The criteria are met for a higher 10 percent rating for the Veteran's left ankle disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5024 (2010).

2.  The criteria are met for a higher 10 percent rating for the Veteran's left foot disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5279 (2010).

3.  The criteria are not met for a compensable rating for hemorrhoids.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336 (2010).

4.  A liver disability was not incurred in or aggravated by service, and is not proximately due to a service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear to be intact, that is, regarding the above discussion of prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2003, August 2004, October 2004, November 2006, and February 2009.  These letters informed him of the evidence required to establish his claims for increased ratings, the evidence required to establish his claim for service connection, and of his and VA's respective responsibilities in obtaining supporting evidence.  The November 2006 and February 2009 letters also complied with Dingess by also apprising him of the disability rating and downstream effective date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He was also examined for VA compensation purposes in December 2003 and August 2009.  These examination reports and medical and other evidence on file contain the information needed to assess the severity of his left ankle, left foot, and hemorrhoid disabilities, the determinative issues.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

VA also afforded the Veteran medical examinations in December 2003 and August 2009 to determine whether he had liver dysfunction secondary to his service-connected disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no further notice or assistance to him is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the AMC has substantially complied with the Board's November 2008 remand directives in further developing the claim by scheduling new VA medical examinations, obtaining the Veteran's Social Security Administration (SSA) records, and sending the Veteran proper VCAA notice.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II.  Increased Rating for a Left Ankle Disability

In January 1986, the Veteran suffered a left ankle sprain and in October 1986 the Veteran underwent surgery to stabilize his peroneal tendon.  In August 1991, the RO granted service connection for postoperative bone block secondary to anterior subluxation of peroneal tendon, left ankle and assigned a noncompensable rating.  The Veteran now claims that his condition has worsened, and that the currently assigned noncompensable rating does not compensate him for the interference in his daily life caused by his left ankle disability.  For the reasons and bases discussed below, the Board finds that the 10 percent rating is more appropriate for his condition.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran's left ankle disability was originally rated by under Diagnostic Code 5271 for limitation of motion of the ankle.  This code provides a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

But words such as "moderate" and "marked" are not defined in the Rating Schedule.  And, again, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, that said, the Rating Schedule does provide some guidance by defining normal (i.e., full) range of motion of the ankle as from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).

As the original injury was to the Veteran's peroneal tendon, the Board will also consider whether this disability is more appropriately rated under DC 5024, for tenosynovitis.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

DC 5024 indicates that the disability should be rated like degenerative arthritis (DC 5003) based on limitation of motion of the affected parts.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to DC 5003, when limitation of motion would be noncompensable, i.e., 0 percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Applying these criteria to the facts of the case, the Board finds that the Veteran's left ankle disability warrants a higher 10 percent rating.  The evidence that supports this conclusion includes two VA examinations dated December 2003 and August 2009, as well as the Veteran's testimony at the videoconference hearing.

The December 2003 VA examination found no loss of motion of the left ankle with range of motion from 0 degrees to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  The examiner found no edema, heat, redness, or swelling of the left ankle.  However, the Veteran reported pain level of two on a scale from one to ten with increase in pain in cold weather, on walking a mile or more, or standing for fifteen minutes or more.

The August 2009 VA examination found full range of motion of the left ankle with range of motion from 0 degrees to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  The examiner found no deformity, giving way, instability, stiffness, weakness, incoordination, subluxation or locking episodes of the Veteran's left ankle.  However, the examiner found tenderness to palpation of the lateral malleolus.  A left ankle X-ray showed no visualized abnormalities.  The Veteran reported intermittent recurring strains over the years, mild achiness, and left ankle "pops".

At the April 2008 videoconference hearing, the Veteran testified that his left ankle is always painful.  He states that it pops when he moves it and that it swells up once or twice a month.  He stated that at times the pain is severe enough that he cannot walk.

The Board fidns that the Veteran's condition warrants the higher 10 percent rating because he reports increased pain on prolonged use and there is objective evidence of tenderness of the left ankle.  The Veteran would not be entitled to a compensable rating under DC 5271 because he had full range of motion of the left ankle.  Even factoring in the Veteran's reports of pain, he still had range of motion in excess of a moderate ankle disability.  Additionally, the examiner did not find additional loss of range of motion due to pain, fatigue, weakness or incoordination.  Therefore, the Veteran would not be entitled to a compensable rating under DC 5271 even when considering the DeLuca criteria.   However, the objective evidence of tenderness of the ankle is sufficient for the minimum rating under DC 5024 of 10 percent, even where the Veteran does not have sufficient loss of motion for a compensable rating.

Therefore, the Board finds that the Veteran's left ankle condition warrants the higher 10 percent rating. But as his symptoms are relatively mild, the Board finds no basis for a rating higher than 10 percent on a schedular basis or under another diagnostic code.

III.  Increased Rating for a Left Foot Disability

The Veteran was diagnosed with bilateral metatarsalgia in August 1984.  In December 1988, after his discharge in April 1987, the Veteran had a Morton's neuroma removed from the base on his left great toe.  In August 1991, the RO granted service connection for postoperative excision Morton's neuroma, left foot and assigned a noncompensable rating.  The Veteran now claims that his condition has worsened, and that the currently assigned noncompensable rating no longer compensates him for the interference in his daily life caused by his left foot disability.  For the reasons and bases discussed below, the Board finds that the 10 percent rating is more appropriate for his condition.

The Veteran's condition was originally rated under the DC 5279 for metatarsalgia or Morton's disease.  Under this code, a 10 percent rating is assigned when a Veteran has anterior metatarsalgia (Morton's disease), irrespective of whether it is unilateral (meaning affecting only one foot) or bilateral (affecting both feet).  Moreover, 10 percent is the highest schedular rating available under this code.

Applying these criteria to the facts of the case, the Board finds that the Veteran's left foot disability warrants a higher 10 percent rating. The evidence that supports this conclusion is two VA examinations dated December 2003 And August 2009 and the Veteran's testimony at the videoconference hearing.

The December 2003 VA examination found no loss of motion of the left foot with range of motion from 0 degrees to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  The examiner found no edema, heat, redness, or swelling of the left toes or left foot.  The Veteran reported pain level of two on a scale from one to ten with increase in pain in cold weather, on walking a mile or more, or standing for fifteen minutes or more.

The August 2009 VA examination found mild tenderness over the lateral/plantar border of the left foot.  The examiner found no hammertoes, hallux valgus, hallux rigidus, skin abnormalities, vascular abnormalities, or muscle atrophy of the left foot.  The examiner found a well-healed surgical scar along the distal/lateral/dorsum of the left foot with no loss of motion function or tissue loss.  X-rays of the left foot showed no visualized abnormalities.  The examiner indicated no residuals of the condition other than a well-healed surgical scar and opined no significant functional limitations due to this condition.

At the April 2008 videoconference hearing, the Veteran testified that his left foot is always painful.  He stated that at times the pain is severe enough that he cannot walk.

The Board finds that the Veteran's condition warrants the higher 10 percent rating because the evidence indicates that the Veteran has metatarsalgia.  There is only one possible rating assignable for metatarsalgia which is 10 percent.  Therefore the Veteran is entitled to 10 percent for this condition.  Although since his symptoms are relatively mild, there is no basis to assign a rating higher than 10 percent either on extraschedular basis or under another diagnostic code.

The Board has also considered the applicability of other diagnostic codes pertaining to the foot:  weak foot (5277), pes cavus (5278), hallux valgus (5280), hallux rigidus (5281), hammer toe (5282), malunion or nonunion of the tarsal or metatarsal bones (5283), or a moderate "other foot injury" (5284).  But the facts and circumstances of this case do not permit the application of these other codes or, if they may be applied, they are of no benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Therefore, the Board finds the Veteran is entitled to a higher 10 percent rating for his left foot disability.
 
IV.  Increased Rating for Hemorrhoids

In March 1992,  the RO granted service connection for hemorrhoids and assigned a noncompensable rating.  The Veteran now claims that his condition has worsened, and that the currently assigned noncompensable rating no longer compensates him for the interference in his daily life caused by his hemorrhoids.  However for the reasons and bases discussed below, the Board finds that the noncompensable rating is still the most appropriate for his condition.

The Veteran's external hemorrhoids have been rated under DC 7336.  Under this DC, mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  A higher 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  An even higher 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or fissures.

Applying these criteria to the facts of the case, the Board finds that the Veteran's hemorrhoids do not warrant a compensable rating.  The evidence that supports this conclusion includes two VA examinations dated December 2003 and August 2009.

A May 2003 note from C.J.L., M.D. indicated that he treated the Veteran for hemorrhoids in September 2000.  He stated the treatment was Anusol HC and proctofoam.

The December 2003 VA examination found no hemorrhoids present.  The examiner noted normal sphincter control, no fecal leakage, and no anal fissures.  The examiner indicated no bleeding and no history of thrombosis.  The Veteran reported no hemorrhoid treatment in the past three years.  

The August 2009 VA examination  found did not perform a physical examination.  The Veteran reported no hemorrhoids present at that time.  He reported intermittent rectal pain, intermittent rectal bleeding, and intermittent use of stool softeners.  He reported when hemorrhoids were present approximately 4 times a year, the hemorrhoids were usually about 0.5 cm in diameter and reducible.  He reported no history of thrombosis.

At the April 2008 videoconference hearing, the Veteran testified that he has protruding hemorrhoids with rectal bleeding once every other month.  The Veteran reported that the hemorrhoids get irritated and itch.  He reported that he uses stool softeners for four to five days when a flare-up occurs but that he had not sought medical treatment for this condition for several years.

The Veteran's condition does not warrant the higher 10 percent rating because the Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The Veteran reported no hemorrhoids at the time of the December 2003 or August 2009 VA examinations.  He reported that when he does have hemorrhoids, they are small, reducible, and not thrombotic.  The Veteran reported recurrences 4-6 times a year which would not be considered frequent recurrences.  As the Veteran's hemorrhoids are small, reducible, and not thrombotic, his condition does not warrant a compensable rating.

Therefore, the Board finds no basis on which to assign a compensable rating for the Veteran's hemorrhoids.  

V.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 10 percent for the Veteran's left ankle disability, 10 percent for the Veteran's left foot disability, and 0 percent for the Veteran's hemorrhoids contemplate the Veteran's symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence the Veteran's left ankle, left foot, or hemorrhoids have caused marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun. 

Although the Veteran indicated that the inability to stand for long periods affects his ability to work, the SSA disability determination was based on a right wrist fracture rather than any of these service-connected conditions.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



VI.  Service Connection for a Liver Disability

The Veteran claims that after giving blood in September 2002 he was informed that he had an elevated liver enzyme, alanine aminotransferase (ALT).  He believes this was caused by the use of pain medication for his service-connected left ankle and left foot disabilities, and therefore he should be service connected for a liver disability.  As the weight of the medical evidence shows no liver dysfunction, despite the past elevated ALTs, the Board finds no current disability for which to grant service connection.

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10 percent) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As the Veteran's STRs show no treatment or diagnosis of liver disability, these records provide evidence against his claim on a direct basis.  See Struck v. Brown, 9 Vet. App. 145 (1996).  However, the Veteran has alleged not that his condition originated in service but is instead secondary to the medications he took for his service-connected left ankle and left foot disabilities.

Service connection is also permissible on this secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); .

A September 2002 letter from Blood Systems Laboratories indicates an elevated ALT of 152 IU/L. An October 2002 chemistry report from C.J.L., M.D. shows an elevated ALT of 130 U/L.  An April 2003 VA chemistry report shows an elevated ALT of 124 U/L.

The December 2003 VA examinations found no vomiting, hematemesis, melena, colic or abdominal pain.  The Veteran reported an elevated ALT of 152 IU/L while taking Mobik with a return to normal after discontinuing the medication.  The examiner appeared to endorse the theory that the Mobik caused the elevated ALT, however, stated that the Veteran's ALT was normal at the time of the examination and that the Veteran had no liver damage.
 
At the April 2008 videoconference hearing the Veteran reported that he was taking pain medications for two years prior to the initial elevated ALT reading.  He reported that he stopped taking the medication and his ALT readings returned to normal.

VA chemistry reports from May 2006, December 2006, and June 2007 show normal ALTs of 42 U/L, 24 U/L, and 37 U/L, respectively.

The August 2009 found no evidence of current or chronic liver disorder/disease.  The examiner noted no symptoms of cirrhosis or liver malignancy such as weakness, malaise, anorexia, abdominal distention, abdominal pain, or jaundice. The laboratory tests for liver function were normal and the tests for Hepatitis A, B, and C were all negative.  The examiner stated that he could not relate a liver disorder to the Veteran's use of prescribed medications because the Veteran had no current or chronic liver disorder.

The September 2002 letter from Blood Systems Laboratories states that an elevated ALT suggests that there may be liver damage and that blood banks routinely check ALT levels to detect for possible hepatitis infection.  The letter goes on to state that elevated ALT levels can also be caused by obesity, diet, alcohol, strenuous exercise, exposure to toxic chemicals or certain medications such as acetaminophen, ibuprofen, anti-inflammatory medicines, birth control pills, and antihypertensives.  It states that a single elevation does not necessarily indicate liver damage.

The Veteran has stated that he believes he has liver damage.  However, physical examination and laboratory tests performed at the December 2003 and August 2009 VA examinations failed to show any liver dysfunction.  The Board finds the medical evidence more probative than the Veteran's assertions of liver damage because he has no medical training.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).

Although the Veteran may believe that he has liver damage, liver damage is not a condition that the Veteran can be ascertained based on a lay person's five senses, the Veteran has not reported any symptoms consistent with a liver condition or sought treatment for liver dysfunction, and he lacks the medical expertise to render a medical diagnosis for this condition. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Without a current diagnosis of a disability, the Veteran has not satisfied the first element of Hickson, supra.  As the weight of the competent evidence is against the existence of a liver disability, there is no reasonable doubt that a liver disability exists.  Thus, in absence of competent medical evidence showing a known clinical diagnosis involving the Veteran's liver, his claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although there is some of a secondary nexus, evidence to the effect that use of the medications prescribed to the Veteran for his left ankle and left foot disabilities could cause liver damage, in his case there is no current liver disability to connect to the use of those medications to.  So despite evidence in favor of a secondary nexus, the lack of a current disability prevents service connection at this time.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a liver disability.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is denied.


ORDER

The rating for the Veteran's left ankle disability is increased to 10 percent, subject to the laws and regulations governing the payment of VA compensation.

The rating for the Veteran's left foot disability is increased to 10 percent, subject to the laws and regulations governing the payment of VA compensation.

The claim for a compensable rating for hemorrhoids is denied.

The claim for service connection for a liver disability is denied.


REMAND

The Veteran contends that although his right foot crush injury occurred while working his civilian position in February 2001, his right foot condition was permanently aggravated by the duties he was required to perform during his two-weeks of ACDUTRA in August 2002.  A VA medical opinion as to this issue is required before the Veteran's claim can be properly adjudicated.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [, at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state [Air] National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

In this case, the Veteran has specifically alleged that his pre-existing right foot crush injury was aggravated in the line of duty by his period of ACDUTRA in August 2002. So his allegations, if proven, are sufficient to establish service connection.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is the Secretary's burden to rebut the presumption of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Before the claim can be properly adjudicated, the RO must first verify the dates of the Veteran's ACDUTRA in August 2002 and then request a VA medical opinion whether the duties that the Veteran was required to perform during that two-week period of ACDUTRA permanently aggravated his pre-existing right foot injury.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's claimed period of ACDUTRA service in August 2002.

2. Request a VA medical opinion as to whether the duties the Veteran was required to perform during his two-weeks of ACDUTRA service in August 2002 permanently aggravated his pre-existing right foot crush injury beyond the natural progression of the disorder.

3. Then readjudicate the claims for service connection for a right foot disability in light of any additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit written or other argument in response before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


